Citation Nr: 0828555	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a bilateral leg 
condition.

5.  Entitlement to service connection for loss of eyesight.

6.  Entitlement to service connection for stress.  

7.  Entitlement to an increased rating for eczema with 
dermatitis and tinea pedis, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the from March 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) the 
which denied service connection for hearing loss, loss of 
eyesight, a back condition, a leg condition, a knee 
condition, and stress due to triple bypass surgery.  The RO 
also denied a rating in excess of 10 percent for eczema, 
chronic, nummular, both hands, now with seborrheic dermatitis 
and tinea pedis.  In January 2008, the veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  

The record reflects that the veteran has been treated for 
actinic keratosis and for skin cancer, which, in a September 
2005 statement and his January 2008 testimony, he basically 
linked to his service-connected eczema with dermatitis and 
tinea pedis.  This potential service connection issue is not 
currently before the Board, and has not been addressed by the 
RO; therefore it is referred to the RO for appropriate 

action.  At the January 2008 hearing, the veteran attempted 
to clarify the nature of his claim for service connection for 
"stress due to heart surgery", noting that he had stress 
during service which he claimed caused his post-service heart 
attack which necessitated surgery.  Because the RO has 
addressed this issue, the Board has listed the issue on the 
first page, above, in line with the veteran's clarifications.

The issues of service connection for a back condition, a 
bilateral knee condition, and a bilateral leg condition are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further acion is required by the appellant.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
hearing loss is due to any incident or event in active 
service.

2.  The veteran has refractive error which is not a 
disability for VA purposes.  The veteran also has cataracts, 
glaucoma, and interocular hypertension, which cause loss of 
eyesight, but none of those disabilities has been medically 
linked to the veteran's service.

3.  The preponderance of the evidence of record is against a 
finding of "stress," or a current disability manifested by 
stress, which is related to active service.

4.  The veteran's eczema with dermatitis and tinea pedis is 
manifested by no more than five percent to less than 20 
percent of the entire body affected, and  the evidence shows 
no more than intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs being 
required for a total duration of less than six weeks during a 
recent twelve-month period.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).

2.  There is no entitlement under the law for the veteran's 
claimed loss of eyesight due to refractive error.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b).

3.  An acquired disability manifested by loss of eyesight was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A disability characterized as "stress" was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  The criteria for a rating in excess of 10 percent for 
eczema, with dermatitis and tinea pedis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2004, November 2005, and 
February 2007 which fully addressed the notice elements.  The 
April 2004 letter was sent prior to the initial RO decision 
in this matter.  These letters informed the veteran of what 
evidence was required to substantiate his claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes the RO sent the veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the appellant.  

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether he has disability manifested 
by loss of eyesight and related to service.  Under 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  


With regard to the claim for service connection, there is 
competent medical evidence of a current eye disability.  
There is, however, no competent evidence of record (other 
than the veteran's lay assertions) showing that a current eye 
disability manifested by loss of eyesight, may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained the veteran's VA treatment records, and it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims files, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is the Board's conclusion 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

A.  Bilateral Hearing Loss

The veteran contends he has bilateral hearing loss as a 
result of exposure to excessive noise in service..  He assert 
that the problem with his hearing started after going to the 
firing ranges and firing the M-1 rifle in service.  His DD 
Form 214 shows that his MOS was heavy weapons infantryman, 
and that his most significant duty assignment was as a light 
truck driver.  

With regard to noise exposure, VA has essentially conceded 
that the veteran was exposed to acoustic trauma on service.  
The veteran is certainly capable of providing history of 
exposure to excessive noise in service, and the Board, noting 
the nature of his service, accepts his account.  Based upon 
the audiological evidence of record, it is clear that the 
veteran has a current bilateral hearing loss disability, 
under 38 C.F.R. § 3.385, and that such bilateral hearing loss 
disability was first noted on the VA audiological evaluation 
in January 1998.  What is at issue here is whether the 
veteran's bilateral hearing loss is related in any way to his 
exposure to noise during his active military service.

Service treatment records (STRs) show no report or finding of 
hearing loss.  Post-service VA treatment records show that, 
in September 1997, it was noted that the veteran had 
decreased hearing bilaterally.  In October 2007 he underwent 
evaluation by an ENT, and he complained of gradual hearing 
loss.  The diagnosis was presbycusis.  

On VA examination in June 2004, it was noted that the veteran 
reported a history of noise exposure to gunfire and mortar 
explosions in service, and that after service he worked as a 
custodian for a high school with exposure to boiler room and 
AC unit noise.  The VA examiner opined that the veteran's 
mild sloping to severe bilateral sensorineural hearing loss 
was "not likely" incurred in service, and was "more 
likely" due to post-service noise exposure.  In the present 
case, there is no competent evidence to the contrary, and 
veteran has not submitted or identified any medical opinion 
or other competent and probative medical evidence regarding 
an etiological relationship to service that supports his 
claim.  Thus, what is missing in this case is competent 
medical evidence of a link between the veteran's bilateral 
hearing loss and service.  

The Board notes that the veteran has submitted extensive 
documentation in support of this claim (and his other 
claims).  With regard to his claim for bilateral hearing 
loss, he submitted a "Statement for Service Connection for 
Hearing Loss" in November 2006, in which he explained his 
reasons for believing that his hearing loss was due to 
exposure to gunfire and heavy weapon fire in service, and was 
also due in part to having rubella or German measles during 
service.  He also submitted several copies of pictures, which 
he described as being of himself in service, standing in a 
foxhole behind the 81-mm mortar he was firing.  Review of the 
documents submitted by the veteran, however, does not provide 
competent evidence linking his current bilateral hearing loss 
to service, either to noise exposure in service or to rubella 
in service. 

The Board acknowledges the veteran's belief that his hearing 
loss is related to noise exposure in service.  In December 
2006 and in January 2008, he testified at personal hearings 
that his hearing loss had its onset in service, and that he 
was exposed to gunfire and mortar fire in service without 
being issued hearing protection.  His wife said she was aware 
he had hearing problems before they were married in September 
1956.  It is true that the veteran's (and his wife's) lay 
statements may be competent 

to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau; Buchanan, supra.  The veteran is 
certainly competent to report hearing loss symptoms he may 
have experienced in service.  However, the Board does not 
believe that linking in-service noise exposure to the onset 
of bilateral sensorineural hearing loss, as contrasted to 
merely reporting hearing loss symptoms in service, is subject 
to lay diagnosis.  That is to say, the Board finds no basis 
for concluding that a lay person, such as the veteran, would 
be capable of discerning whether he had bilateral 
sensorineural hearing loss related to exposure to noise in 
service, in the absence of specialized training.  

With consideration of the record, the length of time 
following service prior to a recorded diagnosis of bilateral 
sensorineural hearing loss, and the absence of any medical 
opinion suggesting a causal link between the veteran's 
bilateral hearing loss and noise exposure in service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim of service connection for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

B.  Loss of Eyesight

The veteran contends his loss of eyesight had an onset in 
service.  He has claimed the loss of eyesight was due to dust 
and sand, and alternatively claimed it was due to rubella 
(German measles).  He essentially maintains he had good 
vision on entrance into service and thereafter needed 
eyeglasses.  

Based on the competent medical evidence of record, it is 
clear that the veteran has a current loss of visual acuity.  
A June 2003 VA treatment record shows that he was seen in the 
eye clinic and the diagnosis was refractive error.  

Refractive error is excluded, by regulation, from the 
definition of disease or injury for which veteran's benefits 
are authorized if incurred or aggravated in service.  38 
C.F.R. §§ 3.303(c), 4.9.  As such, regardless of the 
character or the quality of any evidence which the veteran 
could submit, a strictly developmental defect, such as 
refractive error cannot be recognized as a disability under 
the terms of the Rating Schedule, and must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439 (1992).  

As noted above, while service connection cannot be granted 
for loss of eyesight due to refractive error, if there is 
medical evidence which establishes that the veteran has loss 
of eyesight due to disability of service origin, such "loss 
of eyesight" may be compensated through the disability 
rating assigned for the service-connected disability to which 
"loss of eyesight" is attributed.

STRs show that the veteran had 20/20 vision on the left and 
right upon entrance into service.  In July 1955 he complained 
of eyestrain causing headaches, and requested refraction.  
Manifest refraction was performed, and glasses were 
prescribed.  

The Board notes that, among the veteran's extensive 
documentation in support of his claims, he submitted a 
"Statement for Service Connection for Loss of Eye Sight" in 
November 2006, in which he contende that his loss of eyesight 
began in service when he was prescribed glasses.  He also 
submitted several excerpts from medical texts regarding night 
blindness, refractive error, and glaucoma.

As noted,the veteran testified at a hearings in December 2007 
and January 2008.  He testified that he had good vision upon 
entrance to service and that he later needed glasses.  He 
claimed his eyes would hurt and he had headaches in service, 
including when he had rubella and was in the hospital, and 
the light bothered him when watching television.  He 
testified that his prescription for his glasses had been 
updated on several occasions during and since service, and 
that he continued to wear glasses.  He also testified that he 
currently used eye drops for his glaucoma. 

VA treatment records show that in January 2006 the diagnoses 
included refractive error, mild cataracts, and "rule out" 
glaucoma.  A few weeks later he was prescribed eye drops for 
glaucoma.  In June 2007, the assessment was OHT OU 
(interocular hypertension in both eyes).  Thus, the veteran 
has a current eye disability, which no doubt affects his 
eyesight.

Thus, what is missing in this case is competent medical 
evidence of a link between a current eye disability (other 
than loss of visual acuity in eyesight) and service.  In the 
present case, the veteran has not submitted or identified any 
medical opinion or other medical evidence regarding an 
etiological relationship to service that supports his claim.  
Moreover, as more fully explained above, the Board has 
concluded that obtaining a VA examination is not necessary to 
decide this claim. 

As above, the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Here, the veteran is certainly competent to 
report he has had loss of eyesight since service.  However, 
the Board does not believe that a current eye disability, as 
contrasted with vision loss, is subject to lay diagnosis. 
That is to say, the Board finds no basis for concluding that 
a lay person such as the veteran would be capable of 
discerning whether he had an eye disability, beyond 
refractive error, in the absence of specialized training. 

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of an 
eye disability (i.e., cataracts, glaucoma, etc.) and the 
absence of any medical opinion suggesting a causal link 
between a current eye disability and service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

C.  Stress Disorder

The Board initially notes that the history of this appeal has 
been confusing.  The veteran first filed an informal claim in 
January 2004 for "stress", indicating he had undergone 
triple-bypass surgery.  The RO interpreted this as a claim 
for stress due to triple-bypass heart surgery.  The veteran 
later indicated that his problems with 

stress, harassment, anger, and nerves during service had led 
to his heart attack and heart surgery in 2001.  He also 
essentially attributed his problems with stress, harassment, 
anger, and nerves to his flare-ups of his skin condition.  He 
later clarified (at the January 2008 hearing) that he was 
under a lot of stress during service, starting with basic 
training, which contributed to his needing coronary artery 
bypass heart surgery in 2001.  Thus, the Board will consider 
the claim as one for service connection for stress.  With 
regard to a stress disorder, the Board notes that, in the 
April 2007 rating decision, the RO denied service connection 
for a stress/anxiety disorder.  There is no indication 
whether the veteran filed a notice of disagreement with that 
rating decision, and therefore, that issue is not currently 
before the Board on appeal and will not be discussed herein.  

With regard to the claim for service connection for stress, 
the Board notes that the threshold requirement for service 
connection is competent medical evidence of the current 
existence of the claimed disorder(s).  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Further, VA is not generally 
authorized to grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In that regard, the Board notes that the STRs show no 
complaints of or treatment for stress.  Post-service 
treatment records show that in June 1958 the veteran 
underwent a neuropsychiatric evaluation, which showed he had 
a passive-aggressive personality and was having difficulty 
with his family and in-laws.  Subsequent VA treatment records 
show that the veteran was treated for a mood disorder and a 
major depressive disorder.  The veteran has not submitted any 
competent medical evidence showing a current diagnosis of 
"stress" or a disability manifested by stress that might be 
related to service, and that might have caused a heart attack 
which led to heart surgery.  

In his testimony and various statements he submitted, the 
veteran avers that his heart attack and heart surgery in 2002 
were "a product of long time stress and nerves problems over 
the years".  He claimed he was treated for his "nerves" in 
service in 1954 and 1956, and that he was treated for his 
nerves after service, starting in 1956 at a VA facility.  He 
claimed that his problems with his nerves was shown in the 
numerous letters he wrote to his wife from 1953 to 1956, and 
in support of his claim he submitted 22 out of over a hundred 
letters he had sent to his wife (copies of which are 
associated with the claims file).  

However, as noted above, what is missing from this case is 
competent evidence of a current disability.  The Board has no 
reason to doubt that the veteran has experienced much stress 
in service and in his life.  However, symptoms alone, without 
a diagnosed or identifiable underlying malady or condition, 
do not in and of themselves constitute a disability for which 
service connection may be granted.  Sanchez, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 

III.  Increased Rating Claim

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim 

whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The record reflects that the veteran's service-connected 
eczema with dermatitis and tinea pedis has been assigned a 10 
percent rating, since August 1963, pursuant to Diagnostic 
Code (DC) 7806.  Since the 10 percent rating has been in 
effect for more than 20 years, that rating is protected, by 
law, against reduction.  38 C.F.R. § 3.951.

Diagnostic Code 7806 provides that a 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 

Under Diagnostic Code 7813, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806).

The veteran contends he should be entitled to a rating in 
excess of 10 percent for his service-connected eczema with 
dermatitis and tinea pedis.  While he has discussed his 
problems with skin cancer and with actinic keratosis (pre-
cancerous lesions) in connection with this claim, and recent 
VA dermatology treatment records show treatment primarily for 
these conditions, the Board notes that service connection has 
not been granted for either skin cancer or actinic keratosis, 
and, therefore, any disability resulting from those 
conditions will not be discussed herein.  We also note that, 
in the Introduction, above, both issues (skin cancer and 
actinic keratosis) have been referred to the RO for 
appropriate action.  

The Board concludes, after a review of the competent evidence 
of record, that the evidence does not support a rating in 
excess of 10 percent for the service-connected eczema with 
dermatitis and tinea pedis.  On VA examination in May 2004, 
the veteran complained of a rash on is feet and head.  
Objective examination showed a patch of eczema on his left 
thigh, an area on the back of his left middle knuckle which 
the veteran called eczema, but could have been actinic 
keratosis.  He had slight scaling of the scalp and no other 
skin findings except actinic keratoses on both the arms and 
the face.  He had nummular dermatitis, mild seborrheic 
dermatitis, and a moccasin distribution of tinea pedis.  This 
was noted to be "at least as likely as not" related to 
service.  The examiner also noted that the veteran's eczema 
did not seem to be very significant, as he had only one patch 
at the time of the examination.  The examiner noted, after 
examining the veteran's visits to their clinic for the past 
three years, that he had been treated mostly for skin cancers 
and actinic keratoses, with his eczema just getting mild 
topical treatment and no pills.  

VA treatment records show that in December 2004, the veteran 
complained of an itching rash on his inner legs, thighs, and 
small of back.  A punch biopsy of the rash was taken, and the 
assessment was petechial rash - allergic dermatitis versus 
tinea rubrum.  He was instructed to use hydrocortisone cream 
and hydroxaline.  In March 2005, the biopsy was reported to 
show psoriasisform neurodermatitis, psoriasis, or contact 
dermatitis.  The rash was noted to be much better, and itched 
at night.  In June 2005, he was seen for seborrheic 
dermatitis between the brows, and was prescribed a lotion for 
treatment.  In March 2006 he complained of burning skin on 
the feet, and overall his skin was found to be very dry and 
scaled.  The assessment was actinic keratosis, xerosis, 
"rule out" tinea, and he was given a fungal cream for his 
feet.  In an October 2005 treatment record, the veteran's 
current VA-prescribed medications included Capsaicin cream to 
be applied four times a day; hydrocortisone to be applied 
twice a day; hydrozyzine pamoate capsules for itching, as 
needed; Ketoconazole cream applied twice a day to dermatitis; 
Naproxen to control pain and inflammation, and oatmeal baths.  

In support of his claim, the veteran has submitted numerous 
documents, including a questionnaire for a dermatologist 
which the veteran actually completed himself, and a 
chronology of his medical care since service.  He also 
submitted photographs of his hands, arms, and feet, dated in 
July 2005, which purportedly show an outbreak of his service-
connected disability.  He submitted several medical text 
excerpts regarding skin conditions, including eczema and 
dermatitis.  

While the veteran has reported he has problems with eczema 
every day on certain parts of his body, including outbreaks 
which cover his whole body, the competent evidence of record 
shows that his service-connected skin disability has impacted 
his hands, arms, and feet, and that he had at least one major 
outbreak in 2005.  The competent evidence does not show that 
20 to 40 percent of the entire body or of exposed areas were 
affected, or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required.  In addition, VA 
treatment records show that he has been prescribed numerous 
creams to use on a daily basis for his skin condition, 
however, there is no report of or notation that he has had to 
use systemic therapy for his service-connected skin 
disability.  Thus, the preponderance of the evidence is 
against entitlement to a disability rating in excess of 10 
percent under Diagnostic Code 7806. 

The statements and testimony of the veteran and his spouse as 
to the frequency and severity of his symptoms have been 
carefully considered.  While they are able to provide 
competent lay reports as to the veteran's symptoms, VA is 
required to evaluate the disorder in question in light of the 
specific enumerated rating criteria as are set forth above, 
which call for competent medical evidence.  Espiritu, supra; 
Jandreau, supra.  

As the evidence preponderates against the claim for a rating 
in excess of 10 percent for the service-connected eczema with 
dermatitis and tinea pedis, the benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

We have also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected skin disability, including eczema, 
dermatitis, and tinea pedis.  Therefore, further 
consideration or referral of these issues under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for loss of eyesight is denied.

Service connection for stress is denied. 

A rating in excess of 10 percent for eczema with dermatitis 
and tinea pedis is denied.  


REMAND

The veteran essentially contends that he injured his low back 
during service when he was driving a jeep that had to stop 
quickly and then stalled and hit a tree, causing a tailbone 
injury.  He claims that after service, in 1970, he was 
working as a custodian and slipped on a wax floor in the 
boiler room and injured his back, and at that time an X-ray 
reportedly revealed an old back injury.  He claimed he had no 
other back injuries between his discharge from service and 
the 1970 back injury, although a VA examination in April 1961 
showed that the veteran reported a back injury in 1960.  

The veteran contends that his knees and legs started causing 
him problems in boot camp due to marching and hiking.  He 
claimed he had to fall out because of his knee and leg 
problems, and he was not able to keep up on marches.  He 
contends in the alternative that he has a bilateral leg 
disability which is related to his back disability, and 
causes him to have pain down the back of his legs.  He also 
contends that he has a bilateral knee disability related to 
his back disability.  Since these claims for service 
connection for bilateral knee and leg disabilities may be 
related to the claim for service connection for a back 
disability (i.e., if service connection were to be granted 
for a back disability), they are inextricably intertwined and 
will be remanded together.

In his submissions regarding these three service connection 
claims, the veteran has reported receiving treatment related 
to his knees, legs, and back at the VAMC in Phoenix from 
approximately 1956 through 1973.  A review of the claims 
folders discloses some VA treatment records dated from 1956 
through 1963 which primarily show treatment for the veteran's 
service-connected skin disability.  It is unclear whether 
there may be any additional VA treatment records from that 
time period.  In this regard, it is noted that records 
generated by VA facilities which may have an impact on the 
adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, pursuant to VA's duty to assist the veteran, 
an attempt to obtain any such VA treatment records should be 
made, noting that, as indicated by the veteran, such records 
may now be retired.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Phoenix VA Medical Center 
and request copies of the veteran's 
treatment records from 1956 through 1973.  
All records obtained must be associated 
with the claims folder.  A negative reply 
should be requested.  If no such records 
are available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

2.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection must be 
readjudicated.  If any of the claims 
remain denied, he and his representative 
must be provided with an appropriate 
supplemental statement of the case, as 
well as an opportunity to respond. The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


